Filed 9/9/15 P. v. Puga CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E061035

v.                                                                       (Super.Ct.No. SWF1202868)

PAUL RUDY PUGA,                                                          OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Timothy F. Freer, Judge.

Affirmed.

         Jan B. Norman, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Melissa Mandel and Stephanie H.

Chow, Deputy Attorneys General, for Plaintiff and Respondent.

         Defendant Paul Puga is serving a 12-year prison term after a jury found him guilty

of possessing for sale and transporting methamphetamine. Defendant admitted to having

                                                             1
four prior strike convictions and three prior prison terms. In this appeal, defendant asks

this court to review an in camera proceeding concerning the disclosure of the identity of

a confidential informant. We review the in camera proceeding and conclude that the trial

court did not err in refusing to disclose the identity of the confidential informant.

                                 FACTS AND PROCEDURE

       On June 26, 2013, sheriff’s deputies pulled over defendant in his vehicle after

seeing him talk on his cellular telephone while driving. The deputies had been

surveilling defendant’s residence. Defendant had $120 in his wallet, $1,000 in his socks,

and a baggie containing 8.2 grams of methamphetamine in his rectum.

       On December 2, 2013, the People filed an amended information charging

defendant with possessing methamphetamine for sale (Health & Saf. Code, § 11378) and

transporting methamphetamine (Health & Saf. Code, § 11379). The People alleged

defendant had three prison term priors (Pen. Code, § 667.5, subd. (b)) and four strike

priors (Pen. Code, §§ 667, subds. (c) & (e)(2)(A), 1170.12, subd. (c)(2)(A)).

       On March 11, 2014, a jury found defendant guilty of both counts. Also on that

date defendant admitted each of the allegations. On April 22, 2014, the trial court

sentenced defendant to 12 years in prison.

       This appeal followed.

                                        DISCUSSION

       Before trial, defendant filed a motion to compel disclosure of the identity of a

confidential informant. In response, the People asked for an in camera review of the

evidence. Based on these requests, the trial court found “there might be exculpatory


                                              2
evidence” and agreed to an in camera review. The court held the in camera review on

December 2, 3 and 19, 2013, the record of which was sealed. After the hearing, the court

denied the motion to disclose “for reasons I stated in the closed hearing.”

       We have examined the transcript of that hearing and conclude that the trial court

did not err in refusing to order that the identity of the informant be disclosed. (People v.

Gordon (1990) 50 Cal. 3d 1223, 1245, 1246 [overruled on other grounds in People v.

Edwards (1991) 54 Cal. 3d 787, 835].)

                                       DISPOSITION

       The judgment is affirmed.

       NOT TO BE PULISHED IN OFFICIAL REPORTS

                                                                RAMIREZ
                                                                                         P. J.


We concur:

HOLLENHORST
                           J.

MILLER
                           J.




                                              3